DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MANFRED BRECKER,
                             Appellant,

                                     v.

                    DELAIRE COUNTRY CLUB, INC.,
                             Appellee.

                               No. 4D19-1648

                           [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
502017CA009045XXXXMB.

   Stephen J. Padula and Joshua A. Widlansky of Padula Bennardo
Levine, LLP, Boca Raton, for appellant.

   James N. Krivok of James N. Krivok, P.A., Stuart, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.